EXAMINER’S COMMENT
The claim amendments and remarks of May 13, 2022 have been entered. 
Claims 20-39 have been canceled. 
The previous rejections under (i) Double Patenting, and (ii) 35 U.S.C. § 112 (Lack of Written Description) have been withdrawn in light of the cancellation of claims 20-39, the claim amendments, and the accompanying arguments.  

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
	At the end of line 2 in claim 42, after the period, the single letter “p” has been deleted. 
This appears to be an inadvertent typographical error. The name of the QTL recited in claim 42 is “DM_9.01”. See, for example, Specification, paragraphs 0089-0102.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method of creating a population of corn plants or corn seeds resistant to Downy Mildew (DM), which comprises genotyping a first population of corn plants at a marker locus linked to and within 10 cM of DM resistance quantitative trait locus (QTL) DM_1.02 and comprising a DM resistance allele within QTL DM_1.02, selecting from said first population of corn plants comprising said marker locus linked to said DM resistance allele selected from the group consisting of (i) SEQ ID NO:7, comprising an A at position 328, and (ii) SEQ ID NO:8, comprising a T at position 29, and producing from said corn plant or corn seed a second population of corn plants comprising said DM resistance allele. The prior art fails to teach or reasonably suggest the claimed method(s). 
	The QTL DM_1.02 is located in the 4.8 cM-long interval (68.4-73.2 cM) on chromosome 1, and is flanked by SEQ ID NO:7 (left flank marker) and SEQ ID NO:8 (right flank marker). See Specification, page 76, Table 6. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 40-42 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663